Case: 19-50693      Document: 00515390698         Page: 1    Date Filed: 04/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-50693                          United States Court of Appeals

                                  Summary Calendar
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             April 21, 2020

UNITED STATES OF AMERICA,                                                   Lyle W. Cayce
                                                                                 Clerk
                                                 Plaintiff-Appellee

v.

CESAR NOEL CHAVIRA-MADRID, also known as Carlos Gomez-Talvares,
also known as Miguel Alexis Garcia-Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-2561-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Cesar Noel Chavira-Madrid pleaded guilty to illegal reentry and was
sentenced to 18 months of imprisonment and a three-year term of supervised
release. Although he has already been released from prison and returned to
Mexico, his appeal of his conviction is not moot.                See United States v.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50693      Document: 00515390698   Page: 2   Date Filed: 04/21/2020


                                 No. 19-50693

Villanueva-Diaz, 634 F.3d 844, 849 (5th Cir. 2011); United States v. Lares-
Meraz, 452 F.3d 352, 355 (5th Cir. 2006).
      As part of his guilty plea, Chavira-Madrid reserved the right to challenge
the district court’s denial of a motion to dismiss the indictment. On appeal he
reiterates his argument that the immigration court in his initial removal
proceedings never acquired jurisdiction because his notice to appear failed to
specify a date and time of appearance. As a result, he contends, the removal
order entered against him is void, which left the Government unable to prove
an essential element of the offense. As to the strictures of 8 U.S.C. § 1326(d),
which limits an alien’s ability to collaterally attack a removal order, Chavira-
Madrid asserts that it poses no obstacle because his challenge is jurisdictional
in nature and because, given the state of the law at the time of his initial
removal proceedings, he is excused from meeting the requirements of
§ 1326(d)(1) and (2).
      Chavira-Madrid concedes that his arguments are foreclosed by United
States v. Pedroza-Rocha, 933 F.3d 490 (5th Cir. 2019), petition for cert. filed
(U.S. Nov. 6, 2019) (No. 19-6588). There too the defendant argued that failure
to include date-and-time information in a notice to appear is a jurisdictional
defect, and we found this argument to be both without merit and barred by
§ 1326(d) for failure to exhaust.    933 F.3d at 496-98.     Chavira-Madrid’s
identical and similarly unexhausted jurisdictional argument must accordingly
fail for the same reasons.
      To the extent that Pedroza-Rocha does not speak to Chavira-Madrid’s
contention that he can escape the strictures of § 1326(d)(1) and (2) under a
“futility” exception, this argument is of no moment here. An alien “must prove
all three prongs” of § 1326(d) to successfully challenge a prior removal order.
United States v. Cordova-Soto, 804 F.3d 714, 719 (5th Cir. 2015). In claiming



                                       2
    Case: 19-50693    Document: 00515390698     Page: 3   Date Filed: 04/21/2020


                                 No. 19-50693

fundamental unfairness under the final prong of § 1326(d), Chavira-Madrid
relies solely on the jurisdictional argument that Pedroza-Rocha foreclosed.
Thus, we need not consider any argument as to prongs one and two. See United
States v. Mendoza-Mata, 322 F.3d 829, 832 (5th Cir. 2003).
      For the foregoing reasons, we DENY the Government’s motion for
summary affirmance, DENY as unnecessary its alternative motion for an
extension of time to file a brief, and AFFIRM the judgment of the district court.




                                       3